Citation Nr: 1118680	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear tinnitus.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1970 to November 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim for service connection for right ear tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).


Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran contends that she saw a military doctor in 1972 in Jacksonville, Florida due to problems with her right ear.  She additionally indicates that the problem was caused by the rapid descent of a military aircraft and that she has had tinnitus in her right ear since that event.  

The Veteran's service treatment records indicate that she was seen in the Ear, Nose and Throat Clinic three times between April 1972 and September 1972 for the revision of a rhinoplasty, nasal congestion and contact lenses.  A November 1972 Report of Medical History indicates nonspecific Ear, Nose and Throat trouble.  The Veteran's service treatment records additionally indicate a May 1974 record noting a cold with an earache.  Complaints of right ear ache were again shown in October 1976. 

Thus, the evidence satisfactorily establishes that the Veteran was treated for ear, nose and throat trouble during active service.  Additionally, she is competent to testify as to the presence of tinnitus and to the chronicity of such condition since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).   Such statements are found to be credible here.  Indeed, the file shows no inconsistencies in her testimony that would cast doubt on the veracity of her assertions.  Therefore, the Board concludes that the Veteran's tinnitus is attributable to her in-service ear trouble.  As such, an award of service connection is appropriate.

In so finding, the Board acknowledges the May 2008 VA examiner's opinion in which it was concluded that the current tinnitus was not causally related to active service.  

The Board cannot ignore or disregard the conclusions of a physician.  See Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the May 2008 VA examiner did not account for the Veteran's reported continuity of symptoms and did not indicate a rationale for his conclusion that tinnitus was not related to active service.  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)(West 2002)), the Board finds that the positive and negative evidence in this claim is in equipoise with respect to the claim for service connection for right ear tinnitus and thus service connection is warranted.


ORDER

Entitlement to service connection for right ear tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


